Citation Nr: 0726355	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  98-00 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for chloracne, 
secondary to Agent Orange exposure. 

2.  Entitlement to service connection for chronic neuritis, 
tremors, cross-legged palsy and peripheral neuropathy, 
secondary to Agent Orange exposure. 

3.  Entitlement to service connection for mycosis of the 
toenails. 

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for chronic medial 
degenerative sclerosis of the spine. 

6.  Entitlement to service connection for arthritis. 

7.  Entitlement to service connection for infertility. 

8.  Entitlement to service connection for dermatitis. 

9.  Entitlement to service connection for chronic amebiasis. 

10.  Entitlement to service connection for chronic abdominal 
pain. 

11.  Entitlement to service connection for chronic eye 
infection. 

12.  Entitlement to service connection for residuals of eye 
trauma. 

13.  Entitlement to service connection for rhinitis. 

14.  Entitlement to service connection for deviated nasal 
septum. 

15.  Entitlement to service connection for chronic 
bronchitis. 

16.  Entitlement to service connection for chronic 
hemoptysis. 

17.  Entitlement to service connection for dental pulpitis. 

18.  Entitlement to service connection for chronic nasal 
congestion. 

19.  Evaluation of diabetes mellitus, type II, currently 
evaluated as 20 percent disabling. 

20.  Entitlement to a rating in excess of 10 percent for 
minor depression in left occiput.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 April 1973.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Los Angeles and Portland, Oregon.  By a rating action in 
September 1997, the Los Angeles, California RO denied service 
connection for chloracne as a result of exposure to Agent 
Orange, and service connection for chronic neuritis, tremors, 
cross-legged palsy, and peripheral neuropathy due to exposure 
to Agent Orange; the RO also denied service connection for 
mycosis of the toenails, service connection for hypertension, 
service connection for chronic medial degenerative sclerosis 
of the spine, arthritis, infertility, chronic amebiasis, 
chronic eye infection, residuals of eye trauma, rhinitis, 
deviated nasal septum, chronic bronchitis, chronic 
hemoptysis, dental pulpitis and chronic nasal congestion.  

In September 1998, the veteran appeared and offered testimony 
at a hearing before a hearing officer at the RO.  A 
transcript of the hearing is of record.  

By a rating action in October 1998, the RO granted the 
veteran's claim for compensation for minor depression in the 
left occiput under the provisions of 38 U.S.C.A. § 1151; a 10 
percent rating was assigned, effective June 27, 1997.  In a 
subsequent rating action in June 2002, the RO granted service 
connection for diabetes mellitus, type II, evaluated as 20 
percent disabling, effective April 17, 2001.  The veteran 
perfected an appeal of the ratings assigned in the above 
decisions.  A rating action in December 2002 confirmed and 
continued the evaluations assigned for diabetes mellitus and 
minor depression in the left occiput.  

In February 2005, the claims folder was transferred to the VA 
Regional Office in Portland, Oregon.  By a rating action in 
May 2005, that RO confirmed and continued the evaluation 
assigned for diabetes mellitus.  

In a statement in support of claim (VA Form 21-4138), 
received in December 1998, the veteran requested a Travel 
Board hearing.  In a statement signed by the veteran and 
submitted in June 1998, the veteran withdrew that request.  A 
January 1999 RO letter informed the veteran that his hearing 
was schedule for February 10, 1999; however, in a VA Form 21-
4138, dated February 10, 1999, the veteran stated that he 
wished to cancel the request for a hearing.  

In his substantive appeal (VA Form 9), received in January 
2006, the veteran requested a hearing before a Veterans Law 
Judge at the RO.  However, in an undated statement, received 
at the RO in February 2007, the veteran expressed the desire 
to "bypass" the hearing and have his decision decided on 
the evidence of record.  Under these circumstances, the Board 
considers the request for a hearing to be withdrawn by the 
veteran.  See 38 C.F.R. § 20.704(d).  

The issues of entitlement to service connection for 
chloracne, service connection for dermatitis, service 
connection for rhinitis, service connection for chronic 
bronchitis, and service connection for hemoptysis are 
addressed in the REMAND portion of the decision below, and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran is not shown to have a current diagnosis of 
chronic neuritis, tremors, cross-legged palsy and peripheral 
neuropathy.  

2.  Mycosis of the toenails was not manifested in service, 
and the veteran's current foot disorders are not shown by 
competent evidence to be related to his service, or to any 
incident or injury therein.  

3.  Hypertension was not shown during service or within one 
year thereafter, and is not shown to be related to any 
incident of that service.  

4.  A chronic disability of the spine, including degenerative 
sclerosis of the spine, was not shown in service or within a 
year of service and is not shown to be related to service or 
an event of service origin.  

5.  Arthritis is not shown in service or within one year 
after discharge, and arthritis is not shown to be related to 
any incident of service.  

6.  The evidence does not establish that the veteran suffers 
from infertility.  

7.  The veteran does not currently have a diagnosis of 
amebiasis or any residuals therefrom; a current 
gastrointestinal disorder or disability is not shown.  

8.  The veteran is not shown to have abdominal pain due to an 
identified disease or injury.  

9.  There is no reliable evidence of an eye injury in 
service, and there is no evidence of any residuals of eye 
trauma, to include chronic eye infection, related to service.  

10.  The veteran is not currently diagnosed with a deviated 
naval septum or chronic nasal congestion.  

11.  The veteran does not have a dental condition resulting 
from a combat wound or other service trauma.  

12.  The veteran was not a prisoner of war during service.  

13.  The veteran's diabetes mellitus requires the use of 
insulin and a restricted diet, but does not require the 
regulation of activities.  

14.  The veteran's service-connected scar on the left occiput 
region, while tender and/or painful; the scar is superficial, 
and neither disfiguring nor repugnant.  


CONCLUSIONS OF LAW

1.  Chronic neuritis, tremors, cross-legged palsy and 
peripheral neuropathy were not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).  

2.  Mycosis of the toenails was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).  

3.  Hypertension was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107(a) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2006).  

4.  A chronic spine disorder, including chronic medial 
degenerative sclerosis of the spine, was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.309 (2006).  

5.  Arthritis was not incurred in or aggravated by service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  

6.  Claimed infertility was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2006).  

7.  Chronic amebiasis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2006).  

8.  Abdominal pain, due to disease or injury, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303 (2006).  

9.  Claimed residuals of eye trauma, to include chronic eye 
infection, were not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2006).  

10.  Deviated nasal septum and chronic nasal congestion were 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303 (2006).  

11.  The criteria for entitlement to service connection for 
dental disorder for the purposes of compensation have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.381 (2006).  

12.  The criteria for entitlement to VA outpatient dental 
treatment have not been met.  38 U.S.C.A. §§ 1110, 1712, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.381, 17.161 (2006).  

13.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.120, Diagnostic 
Codes 7913 (2006).  

14.  The criteria for an evaluation in excess of 10 percent 
for minor depression in the left occiput have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.118, Diagnostic Codes 
7800, 7804 (2001 and 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a statement of the case 
(SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

In this case, VA satisfied its duty by means of a letter 
dated in November 2001 from the agency of original 
jurisdiction (AOJ) to the veteran that was issued prior to 
the June 2002 rating decision regarding the claim of 
increased rating for minor depression, involving the left 
occiput; and, a March 2005 letter was issued prior to the 
initial rating regarding the claim for a higher evaluation 
for diabetes mellitus.  With respect to the claims for 
service connection, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
December 2005 was not given prior to the first AOJ 
adjudication of those claims, the notice as provided by the 
AOJ prior to the transfer and recertification of the 
veteran's case to the Board and notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Those letters informed the veteran of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  

It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Likewise, it appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  
Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  


II.  Factual background.

The veteran served on active duty from April 1969 to April 
1973.  The records indicate that he was stationed in Vietnam 
from May 26, 1970 to May 26, 1971.  The service medical 
records are negative for any skin condition, hypertension, 
arthritis, and eye disorder.  At the time of his separation 
examination in March 1973, the veteran denied any medical 
problems; blood pressure reading was 114/68.  Dental caries, 
remedial was noted.  Clinical evaluation of the eyes, 
genitouniary system, and the skin was reported as normal.  

The veteran underwent an Agent Orange examination in June 
1984, which reflects an assessment of possible acne.  On 
October 2, 1984, the veteran was diagnosed with arthritis.  A 
March 1986 VA progress note reflects assessment of dermatitis 
and right foot pain.  VA progress notes, dated from April 
1989 to May 1992, show that the veteran continued to receive 
follow up evaluation at the dermatology clinic for a skin 
condition, diagnosed as acne.  

A December 1994 VA progress note reflects a diagnostic 
impression of bronchitis.  A VA progress note, dated February 
7, 1995, reflects an assessment of tinea pedis and 
onychomycosis.  On March 24, 1995, the veteran was seen at a 
dental clinic; it was noted that teeth # 12 and 13 were 
nonrestorable.  

The veteran was admitted to a VA hospital in January 1996.  
At that time, the veteran indicated that he was suffering 
from symptoms of chloracne, with oily skin, cysts, and 
papules.  He also reported having lumps under his arms and 
behind his ears; in fact, he had one removed for biopsy, 
which revealed foliculitis.  The veteran also reported 
chronic problems with difficulty breathing out of his nose.  
He reported a history of periodontal disease.  It was noted 
that the veteran was diagnosed with bronchitis in 1994.  He 
reported a problem with snoring excessively.  The veteran 
claimed that he was unable to cross his legs without 
assistance.  The veteran reported a lot of pain in the mid 
abdomen, which was present with change of position only.  The 
veteran indicated that he had erectile impotence since the 
1970's; and, he has been unable to have children.  On 
examination, the skull was normocephalic.  He had multiple 
molar missing, but otherwise appear very white and clean.  
The pertinent diagnoses were: chronic dermatitis over the 
body with question of chloracne; chronic nasal obstruction; 
dental discomfort right upper incisor; history of 
bronchiolitis, with episodic hemoptysis; bilateral hand 
tremors; and chronic headaches.  

An oral examination was conducted on February 1, 1996; at 
that time, the veteran complained of chronic pain with tooth 
#6 for the past 4 to 5 months.  He noted pain with hot and 
cold.  The assessment was chronic pulpitis/abscess formation.  
During a clinical visit on February 15, 1996, the veteran 
reported a 20 year history of acne on his chest, back, arms 
and legs.  The assessment was cystic acne.  

A general note, dated February 28, 1996, indicates that the 
veteran had been evaluated for low testosterone and had 
received testosterone injections.  A radiology report, dated 
in February 1996, reflects an impression of mild left knee 
osteoarthritis.  

The veteran was admitted to a VA hospital on July 30, 1996 
for evaluation of symptoms of a psychiatric disorder.  A 
medical certificate, dated July 30, 1996, indicates that the 
veteran was kicked on the left thigh and was subsequently 
seen for complaints of testicular pain.  The diagnostic 
impression was testicular contusion.  A mental status 
examination report, dated July 30, 1996, reflects diagnoses 
of PTSD, sclerosis of the lower spine, C6 & 7, bronchitis by 
history, history of hepatitis, chloracne, R/O peripheral 
neuropathy, and nasal problems.  On July 31, 1996, the 
veteran suffered a fall and sustained a 1 inch laceration on 
the left side of his head; he was bleeding mildly.  A nursing 
note, dated August 1, 1996, indicates that the veteran 
sustained a 1 inch laceration on the left side of his head 
when he fell on the floor during the evening tour.  The 
discharge diagnoses included R/O chronic paranoid 
schizophrenia, history of PTSD, R/O major depression, and 
seborrhea.  The veteran was seen at a dermatology clinic on 
September 27, 1996; the assessment was acneform folliculitis.  
A consultation sheet, dated January 4, 1997, indicates that 
the veteran was being followed at the pulmonary clinic; he 
was given a provisional diagnosis of bronchiectasis.  A VA 
progress note, dated April 9, 1997, reflects an assessment of 
acne vulgaris, seborrheic dermatitis, and acanthosis 
nigricans.  

The veteran was afforded a VA examination in April 1997, at 
which time it was noted that he had a history of 
"chloracne" that began three months after leaving service.  
The veteran indicated that the problem has involved his trunk 
and extremities, as well as the neck and temples.  He noted 
that it has never resolved, although it does wax and wane.  
Following an evaluation, the veteran was diagnosed with acne 
vulgaris; the examiner sated that this did not appear to be 
representative of chloracne, there were no straw-colored 
cysts at this time and no comedones.  The examiner concluded 
that the clinical appearance of the veteran's skin condition 
resembled adult acne vulgaris.  He was also diagnosed with 
seborrheic dermatitis and acanthosis nigricans.  

A February 1998 VA progress note indicates that the veteran 
had diabetes mellitus, and on a 1500 calories a day diet.  
The veteran was seen in October 1998 for complains of redness 
in both eyes; visual acuity was 20/25, bilaterally.  The 
impression was blepharitis, and conjunctivitis, secondary to 
blepharitis.  A VA discharge summary, dated in February 1998, 
reflects discharge diagnoses of deep venous thrombosis, PTSD, 
paranoid schizophrenia, degenerative joint disease, lower 
back pain, impotence and depression.  The veteran was seen at 
a pulmonary clinic on May 7, 1998 for a follow up evaluation 
of hemoptysis.  It was noted that the last hemoptysis was 
about 10 months despite being on Coumadin since January 1998.  
The veteran complained of occasional epistaxis since 
turbinate surgery in October 1997.  The assessment was follow 
up for hemoptysis, questionable bronchiectasis.  

The veteran was afforded a VA examination in August 1998, it 
was noted that the veteran sustained a fall during a period 
of hospitalization in 1996 for a psychiatric disorder.  The 
veteran reported getting stitches to the back of his head; he 
stated that he now had numbness and tingling at the scar 
site.  The veteran indicated that, following the fall, he was 
told that he had high blood pressure.  Evaluation of the head 
revealed no evidence of scar on the left occiput; however, 
there was an asymmetrical minor depression of the left 
occiput, approximately 3 mm in depth with moderate pain to 
palpation over this site.  There was decreased sensation of 
the surrounding approximately 2 cm at this site.  The 
pertinent diagnoses were historical blunt trauma to occipital 
skull with sequelae of subjective trauma site tenderness; 
and, hypertension, treated, controlled.  The examiner stated 
that there was no nexus between the veteran's hypertension 
and his head trauma.  He noted that, at the time of the 
veteran's admission in July 1996, had a known history of 
polysubstance abuse and this is much more likely related to 
the diagnosed hypertension, than an acute trauma, in terms of 
causation.  Following a neurological evaluation in September 
1998, the veteran was diagnosed with muscle tension 
headaches, degenerative disk disease of the cervical spine, 
subcortical dementia, mild, hypertension, degenerative disk 
disease of the lumbar spine, essential tremor, chloracne, and 
history of alcohol abuse.  

At a personal hearing in September 1998, the veteran 
indicated that he was in the Air force, and he was with 
combat infantry and air police.  The veteran reported taking 
care of a lot of law enforcement on the base.  It was argued 
that, contrary to the RO's determination, the veteran has 
been diagnosed with chloracne.  The veteran maintained that 
he started having skin problems while in Vietnam; however, he 
only began receiving treatment after service because he was 
unable to control the outbreaks.  The veteran indicated that 
he has been on and off antibiotics treatment for his skin 
condition ever since his discharge from service.  

By a rating action in October 1998, the RO granted the 
veteran's claim for compensation for minor, depression in 
left occiput under the provisions of 38 U.S.C.A. § 1151, 
evaluated as 10 percent disabling.  

Received in February 1999 was an undated medical statement 
from Dr. M. F., indicating that the veteran was under his 
care for hypertension, arthritis of the back and knee, and 
migraine headaches.  A VA progress note, dated March 29, 
1999, indicated that the veteran came to receive new glasses; 
the pertinent diagnoses were myopia, astigmatism, and 
presbyopia.  A pathology report, dated January 7, 2000, 
reflects a diagnosis of skin, left cheek: benign lentigo.  It 
was noted that sections examined were of skin in which there 
is hyperkeratosis.  An April 12, 2001 VA progress note 
reflects an assessment of diabetes, type II; he was started 
on NPH insulin.  

The veteran's claim of entitlement to service connection for 
diabetes mellitus and an increased rating for the loss of 
part of his skull (VA Form 21-4138) was received in July 
2001.  

On September 4, 2001, the veteran was seen for follow up 
evaluation at the diabetes mellitus clinic; he reported 
taking Metformin and insulin injection for his diabetes.  He 
reported headaches and occasional pressure in his eyes for 
which he was being followed by another doctor.  He also 
reported a 30 pound weight loss since his diagnosis of 
diabetes mellitus was made.  The assessment was diabetes 
mellitus.  A VA progress note, dated in February 2002, noted 
that the veteran was seen for complaints of fungal toenails 
and diabetes.  The assessment included diabetic with no 
clinical signs of neuropathy, elongated nails with 
onychomycosis and severe diffuse tinea pedis.  

The veteran was afforded a VA examination in August 2002; at 
that time, it was noted that he served in Vietnam and was 
extensively exposed to Agent Orange.  The veteran indicated 
that he slipped and fell in 1997; he was diagnosed with a 
minor fracture of his skull over the left occiput region.  He 
did not require any surgical intervention other than suturing 
of the small laceration.  He continued to have intermittent 
pain over the area.  The skin overlying the area was also 
occasionally very sensitive to touch.  He did not require any 
medications.  It was noted that the veteran was diagnosed 
with diabetes mellitus a little more than one year ago; he 
was never hospitalized due to hypo or hyperglycemia.  He was 
compliant with his medications, which include Novolin N 15 
units twice a day along with Glucophage, 500-mg tid.  He was 
seen by an ophthalmologist and denied history of retinopathy.  
As far as he knew, he did not have any kidney disease.  He 
did have intermittent numbness and tingling of his lower 
extremities, but he did not require any specific medication.  
He denied any history of significant nausea, vomiting, or 
diarrhea within the past two years.  It was noted that he had 
been impotent for more than 10 years.  He usually urinates 
three times during the day and gets up twice at night; he had 
no recent difficulty with his bowels.  He was on a severely 
restricted diet and tried to stay well below 1500-calorie ADA 
diet on a daily basis.  He had hypertension for more than 15 
years and had been on medication, Fosinopril, for more than 
10 years, but denied history of angina, myocardial 
infarction, stroke, or congestive heart failure.  

On examination, the veteran was well-developed, well-
nourished, and in no acute distress.  There were multiple 
hypopigmented areas measuring less than 1/2 cm over the 
anterior and posterior chest wall and both shoulders with no 
pustules or vesicles.  He has slight tenderness over the left 
superior occiput region with barely noticeable minor 
depression.  The scar was not visible.  Nasal septum was in 
the midline.  Oral mucosa was intact.  Breath sounds were 
symmetric.  No rhonchi or rales were heard.  Expiratory phase 
was within normal limits.  No murmurs or gallops were heard.  
There was no edema, cyanosis, or clubbing in the extremities.  
The pertinent diagnoses were type II diabetes; the examiner 
noted that the veteran was currently on insulin and oral 
hypoglycemic agent, which was under fairly good control; he 
had o retinopathy, and no evidence of nephropathy.  He had 
symptoms but no objective signs of diabetic peripheral 
neuropathy.  Examination of the skin revealed multiple 
hypopigmented areas that have been present ever since he came 
back from Vietnam and are not related to diabetes.  The 
examiner also noted that the veteran had longstanding 
hypertension and had been on medication for 10 years; his 
hypertension was not secondary to diabetes.  He also denied 
history of angina or myocardial infarction and there were no 
signs of stroke or congestive heart failure.  The examiner 
stated that, objectively, the veteran had a barely noticeable 
minor depression over the left occiput.  The site was 
slightly tender; it was not visible.  

The veteran was seen at the VAMC in Portland, Oregon on 
November 26, 2004 to establish care with that clinic; it was 
noted that the veteran was advised by his physician to move 
up to the Pacific Northwest, secondary to his chronic 
bronchitis and constant exposure to poor quality and smog in 
the Los Angeles area.  He denied eyes, ears, nose or throat 
pain or unusual discharge.  He also denied any unusual 
shortness of breath, and reported that his respiratory 
difficulties had improved since he has lived in the local 
area from Los Angeles.  He denied any chest pain, 
palpitations or peripheral edema.  He denied dysuria, 
hematuria or difficulty starting or stopping his stream.  He 
had no known prostate disorder.  The veteran reported a 
history of skull fracture in his left occipital area with 
part of his skull having been removed, and evacuation of a 
small aneurysm.  He also complained of intermittent pain due 
to arthritis in his left knee and medial sclerosis, per MRI.  
He denied any rash or unusual lesions today.  Following a 
physical examination, the assessment was diabetes mellitus, 
hyperlipidemia, hypertension, and allergic rhinitis.  

A VA progress note, dated February 4, 2005, reflects 
diagnoses of diabetes mellitus, type 2, treated with insulin, 
no diabetic retinopathy; and, refractive error, presbyopia, 
hyperopia, and astigmatism.  The veteran was seen for a 
follow up evaluation on February 18, 2005; at that time, he 
complained of intermittent lesions all over his body, 
previously told that he had herpes and took acyclovir.  He 
also reported a history of jungle rot of his feet and 
hyperkeratosis related to Agent Orange exposure.  The 
assessment was diabetes mellitus, good control; tinea pedis, 
bilaterally; and history of chloracne and possible herpes.  

On the occasion of another VA examination in March 2005, the 
veteran described being directly in contact with chemicals, 
including putting chemicals on his skin and guarding barrels 
surrounded by chemicals throughout his Vietnam tour.  It was 
noted that the veteran was diagnosed with diabetes in 
approximately April 2001; he was not hospitalized overnight, 
but was treated in the emergency room for at least 5 hours.  
He was placed on medications for his diabetes, as well as 
insulin; he continued to be on both medications.  It was 
further noted that the veteran had not been hospitalized 
specifically for diabetes, including no hyperglycemia or 
diabetic ketoacidosis.  It was reported that the veteran sees 
his primary care provider every three months.  He was not on 
a particular exercise program, and does not exercise 
regularly.  He tries to follow a diabetes diet.  An eye 
examination showed no diabetic retinopathy.  He did state 
that he had had problems with erectile dysfunction.  The 
veteran also described peripheral neuropathy symptoms, has 
occasional numbness and tingling two to three times a day, 
usually occurring when sitting or standing.  He had not had 
any amputations or sores, but he does have onychomycosis on 
his feet.  He otherwise denied any significant urinating 
problems, renal problems, gastrointestinal problems, strokes, 
peripheral vascular disease, or coronary artery disease that 
he was aware of.  The impression was diabetes mellitus, type 
2; he currently was under excellent control, and remained on 
insulin and medication.  The examiner noted that no 
significant complications were currently identified.  He does 
have erectile dysfunction characterized as weak erections, 
but given his history, this condition began before his 
diagnosis of diabetes, and likely was not related to 
diabetes; or, if related to diabetes, diabetes would be 
contributing less than 50 percent at this time.  The examiner 
further noted that, although he states that he has 
circulation problems, he has no other evidence to suggest any 
specific circulation problems, and he does not have any 
documented circulation problems.  Additionally, his 
peripheral pulses were strong and equal.  The examiner 
observed that the veteran does note intermittent 
numb/tingling symptoms; however, his feet examination was 
completely normal and thus currently would conclude that no 
significant neuropathy at this time.  


III.  Legal Analysis-Service connection.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 C.F.R. § 3.303 (2006).  Service connection may 
also be granted for arthritis when it is manifested to a 
compensable degree within one year following discharge from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than the 
ones listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. 
§ 3.307(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975."  Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a) (6) (iii).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), diabetes mellitus, Type II, and 
chronic lymphocytic leukemia.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 3.307(a) 
(6) (ii).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

A.  Chronic neuritis, tremors, cross-legged palsy and 
peripheral neuropathy.

The veteran seeks service connection for chronic neuritis, 
tremors, cross-legged palsy, and peripheral neuropathy as a 
result of exposure to herbicides during service in Vietnam.  
He served in Vietnam during his 1969-1973 active duty, and 
thus is presumed to have been exposed to certain herbicide 
agents, including Agent Orange.  However, while the 
regulations provide for presumptive service connection for 
acute and subacute peripheral neuropathy, they do not provide 
for presumptive service connection for chronic peripheral 
neuropathy.  For this purpose the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. §§ 3.309(e).  

In this case, as there is no evidence which establishes that 
the veteran has had acute or subacute peripheral neuropathy 
which appeared within weeks or months of exposure to an 
herbicide agent and resolved within two years of the date of 
onset, presumptive service connection is not warranted for 
this disability.  38 U.S.C.A. § 1116, 38 C.F.R. §§ 3.307, 
3.309.  

The Board has considered whether service connection is 
otherwise warranted.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

The veteran's service medical records are negative for a 
diagnosis of a neurological disorder, chronic neuritis, 
tremors, cross-legged palsy, and peripheral neuropathy during 
service.  Post-service medical records likewise contain no 
indication of a diagnosis of or treatment for chronic 
neuritis, tremors, cross-legged palsy, and peripheral 
neuropathy.  

The Board notes, during a VA examination in January 1996, the 
veteran difficulty crossing his legs without assistance.  The 
pertinent diagnoses included bilateral hand tremors; however, 
this diagnosis was rendered based on the veteran's report.  
More important, following a recent VA examination in March 
2005, while the veteran described peripheral neuropathy 
symptoms, the examiner noted that the veteran did not have 
any evidence to suggest any specific circulation problems, 
and he did not have any documented circulation problems.  The 
examiner observed that the veteran did note intermittent 
numbness and tingling symptoms; however, he stated that the 
veteran had no significant neuropathy at this time.  As such, 
the Board finds there is no competent evidence showing that 
he has a current neurological disorder, diagnosed as chronic 
neuritis, tremors, cross-legged palsy, and/or peripheral 
neuropathy; and, without a current diagnosis of the claimed 
disability, service connection cannot be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992) ("absent proof of the 
existence of the disability being claimed, there can be no 
valid claim").  

Based on the foregoing, the Board finds the preponderance of 
the evidence is against the grant of service connection for 
chronic neuritis, tremors, cross-legged palsy, and/or 
peripheral neuropathy, either as secondary to herbicide 
exposure or as directly due to service.  There is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.  

B.  Mycosis of the toenails.

The statements and contentions of the veteran describing the 
symptoms of a foot disorder, diagnosed as onychomycosis are 
competent evidence to the extent that he can describe what he 
experienced during and subsequent to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, his assertions 
that there is a nexus between a current bilateral foot 
disorder and service are not competent evidence.  As a 
layperson, he lacks the training/expertise to establish 
medical nexus by his own unsupported opinions.  Id.  

The veteran's service medical records are entirely negative 
for complaints, diagnosis, or treatment of any foot disorder, 
to include mycosis of the toenails.  Post service medical 
records show complaints and treatment of tinea pedis with 
onychomycosis decades after service.  The earliest documented 
complaint of a foot disorder is in a February 2002 VA 
progress note, at which time the veteran complained of fungal 
toenails.  Thus, the record indicates that mycosis of the 
toenails was first medically noted on VA clinical evaluation 
in February 2002, approximately 29 years postservice.  Such 
lengthy interval between service and the initial clinical 
notation of the disability at issue postservice is, of 
itself, a factor for consideration against a finding of 
service connection.  See Maxson v. Gober, 230 F 3d 1330, 1333 
(Fed. Cir. 2000).  Furthermore, there is no competent or 
reliable evidence that relates any current onychomycosis of 
the toenails to service.  

The veteran's assertion that he has had this condition since 
service is unsupported and not credible.  Far more probative 
is the normal separation examination and the absence of any 
confirmatory evidence of the disease in proximity to 
separation from service.  Based on the foregoing, the Board 
finds the preponderance of the evidence is against the grant 
of service connection for mycosis of the toenails.  There is 
no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.  


C.  Hypertension.

The veteran seeks service connection for hypertension.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303, 3.304 (2006).  Service connection may also be 
awarded for hypertension which manifest to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

The section of the Schedule of Ratings which VA uses to 
evaluate the severity of hypertension provides the following:

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note (1) (2006).  

At the time the veteran entered active service in April 1969, 
his blood pressure was 130/80, and he reported no history of 
high blood pressure.  His service medical records are 
negative for any diagnosis of hypertension, and at the time 
of service separation, his blood pressure was 114/68, and he 
again denied any history of high blood pressure on his report 
of medical history.  Following his discharge from service, 
the first notation of hypertension in the veteran's extensive 
VA treatment records dates to August 1998.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against the veteran's 
claim for service connection for hypertension.  His service 
medical records are negative for any diagnosis of 
hypertension, and none of his in-service blood pressure 
readings meet the VA definition of hypertension.  
Additionally, the veteran was not diagnosed with hypertension 
until 1998, more than 25 years after service separation, and 
no medical expert has suggested the veteran's hypertension 
began during active military service, or within a year 
thereafter.  In the absence of any such evidence, service 
connection for the veteran's hypertension must be denied.  

The veteran has himself suggested his hypertension began 
during military service or within a year thereafter; however, 
as a layperson, his statements regarding medical diagnosis, 
causation, and etiology are not binding on the Board.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board has also determined that service connection for 
hypertension is not warranted on a secondary basis.  In this 
regard the Board notes, following a VA examination in August 
2002, a VA examiner stated that the veteran's hypertension 
was not secondary to diabetes.  As such, the veteran's 
assertion that his hypertension was caused or aggravated by 
diabetes cannot serve as the basis for the grant of service 
connection for that disability.  Based on the record, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  Therefore, service connection 
for hypertension must be denied.  See Gilbert, supra.  

D.  Chronic medial degenerative sclerosis of the spine.

The preponderance of the evidence is against the veteran's 
claim for service connection for medial degenerative 
sclerosis of the spine.  Significantly, the service medical 
records are negative for any complaints, findings, treatment, 
or diagnosis of a spine disorder.  The veteran was afforded a 
discharge examination in March 1973.  At that time, he did 
not report any prior back injury; clinical evaluation of the 
spine was normal.  

In addition, current medical evidence of record is devoid of 
any diagnosis of chronic medial degenerative sclerosis of the 
spine.  During a clinical evaluation in November 2004, the 
veteran reported having medial sclerosis per MRI; however, 
the examiner did not report any clinical findings or 
diagnosis of degenerative sclerosis of the spine.  

The Board has considered the veteran's written statements 
submitted in support of his contention that he has 
degenerative sclerosis of the spine as a result of military 
service.  The veteran's statements do not constitute 
competent evidence of a diagnosis of the claimed medial 
degenerative sclerosis of the spine, nor do they establish a 
nexus between the claimed spine disorder and his service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as a diagnosis or opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
495 (1992).  

Service connection requires the diagnosis of a current, 
chronic disability.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Consequently, a claim for entitlement to service 
connection for degenerative sclerosis of the spine is not 
warranted.  In this case, there is no current objective 
medical evidence of chronic medial degenerative sclerosis of 
the spine for which compensation may be established.  In 
addition, none of the competent medical evidence of record 
indicates that the veteran's claimed spine disability is 
related to an injury during his period of active service.  As 
the Board finds that the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  

E.  Arthritis.

Upon review of the evidentiary record, the Board finds that 
the preponderance of the evidence is against each of the 
claim of entitlement to service connection for arthritis.  
The veteran's service medical records (SMRs) are negative for 
any complaints, findings or diagnosis of arthritis of the 
back or knees.  There is no evidence of arthritis manifest to 
a compensable degree within one year of discharge.  A VA 
discharge summary, dated in February 1998, reflects the first 
objective medical evidence of degenerative joint disease.  
And, following a neurological evaluation in September 1998, 
he was diagnosed with degenerative disk disease of the lumbar 
spine.  The Board points out that passage of so many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that weighs 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3f 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).  

Furthermore, there is no competent evidence linking any 
arthritis of either the back or the knee to the veteran's 
active service.  See Espiritu v Derwinski, 2 Vet. App. 492, 
494 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); Edenfield 
v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); and Hasty v. Brown, 13 Vet. App. 230 (1999).  As a 
layman, the veteran, himself, is not qualified to provide a 
competent medical opinion etiologically linking his currently 
diagnosed degenerative disk disease to service or any 
incident therein, which ended many years ago.  Id.  There is 
no competent evidence on record establishing this necessary 
link.  In this regard, in a February 1999 medical statement, 
Dr. F. noted that he had treated the veteran for arthritis of 
the back and knees; however, he did not provide an opinion 
linking the arthritis to the veteran's period of service.  

Therefore, for all the foregoing reasons, each of these 
claims for service connection must be denied.  As the 
preponderance of the evidence is against each claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

F.  Infertility.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
infertility.  Initially, the Board notes that there was no 
evidence in service of infertility, and there is no current 
diagnosis of infertility.  Central to any claim for service 
connection is a current diagnosis of the claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Although the record indicates that the veteran has 
consistently reported problems with impotency, there is no 
evidence of record of a current disability that is related 
thereto.  Assuming, for the sake or argument, that the 
veteran does suffer from the claimed condition, there is no 
competent medical evidence of record relating it to any in-
service disease or injury.  

The Board has considered the veteran's assertions that he 
currently has symptoms associated with infertility, and that 
it is related to his period of active service.  However, as a 
lay witness, he lacks the medical training, experience, and 
expertise to make a medical diagnosis.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In conclusion, there is only the veteran's claim that he has 
infertility as a result of his period of active service.  
There is no competent evidence of record that he has a 
current disability that is etiologically related to service.  
Clearly, the preponderance of evidence here is against the 
claim.  As the preponderance of the evidence is against the 
veteran's claim for service connection for infertility, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  

G.  Amebiasis.

"Amebiasis is the state of being infected with amebae, 
especially Entamoeba histolytica."  Dorland's Illustrated 
Medical Dictionary 57 (27th ed. 1988).  The service medical 
records are silent as to complaints, treatment, or diagnosis 
of amebiasis.  The occasion of the separation examination in 
March 1973, clinical evaluation of the abdomen and viscera 
was normal.  

Similarly, post service medical records, including VA as well 
as private treatment reports, do not show any complaints, 
diagnoses of or treatment for a current chronic or recurrent 
amebiasis disorder.  In fact, during an August 2002 VA 
examination, the veteran denied any history of significant 
nausea, vomiting or diarrhea within the past two years; he 
had no recent difficulty with his bowels.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  Therefore, because the 
evidence fails to show a current gastrointestinal disability, 
diagnosed as amebiasis, the claim must be denied.  Id.   

H.  Chronic abdominal pain.  

After a review of the evidence, the Board finds that his 
claim for service connection for abdominal pain must fail.  
In this regard, the Board notes that the service medical 
records do not show any complaints or treatment for chronic 
abdominal pain.  Additional evidence of record also does not 
show any current treatment for a condition manifested by 
abdominal pain.  

The veteran has not competent evidence showing he currently 
has a disability manifested by abdominal pain that is related 
to service.  During a VA examination in August 2002, it was 
noted that the veteran used to have frequent abdominal pain 
with diarrhea; however, examination of the abdomen was 
normal.  On the occasion of a more recent VA examination in 
November 2004, the veteran denied any abdominal pain.  And, 
on examination in March 2005, the veteran registered no 
complaints of abdominal pain.  

As noted, in order to grant a claim for service connection, 
there must be medical evidence of a current disability.  The 
Court has had occasion to discuss what constitutes a 
disability.  In this case, although the veteran has reported 
experiencing abdominal pain in the past, there is no 
competent evidence of record showing that the veteran suffers 
from abdominal pain due to or attributable to an identified 
disease or injury.  Sanchez-Benitez v. Principi, 259 F.3d 
1356, 1360-61 (Fed. Cir. 2001).  Therefore, the Board finds 
that the veteran's claimed disability of abdominal pain is 
not a disability for which service connection may be granted.  

For these reasons, the veteran's claim with regard to this 
issue must be denied.  In reaching this decision, the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

I.  Residuals of eye trauma and chronic eye infection.

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and not disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA 
regulations specifically prohibit service connection for 
refractory errors of the eyes unless such defect was 
subjected to a superimposed disease or injury.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service 
connection may not be granted for defects of congenital, 
developmental or familial origin, unless the defect was 
subject to a superimposed disease or injury).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

On review of the evidence pertaining to this claim, the Board 
observes that the veteran's visual acuity did not decrease 
during service.  The veteran's visual acuity on discharge was 
20/20.  The medical evidence of record demonstrates that 
there is no eye disease or injury related to active duty 
service.  Moreover, as noted above, absent superimposed 
disease or injury, service connection may not be allowed for 
refractive error of the eyes, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  Accordingly, the claim of entitlement to service 
connection for an eye disorder is denied.  

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not applicable.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  

The service medical records do not indicate any type of 
injury to the eyes.  After service VA and private clinical 
records reflect that the appellant continue to be seen for 
eye conditions which are variously diagnosed as astigmatism, 
presbyopia and refractive error.  Astigmatism and presbyopia 
are also considered refractive error.  Id.  

Refractive error is not considered a disease or disability 
within the applicable legislation providing for service 
connection.  38 C.F.R. § 3.303(c) (2006).  As noted 
previously, there is no indication of any superimposed trauma 
to the eyes in the service medical records that might have 
led to refractive error.  Accordingly, service connection for 
refractive error involving the eyes is not warranted.  Id.  
The evidence is not in equipoise as to warrant consideration 
of the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107(a).  

The Board notes that refractive error of the eyes is not a 
disability within the meaning of applicable legislation for 
disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 
4.9.  This includes refractive error due to such eye 
disorders as myopia and presbyopia.  So they cannot be 
service connected as a matter of law, absent evidence of 
aggravation by superimposed disease or injury (emphasis 
added).  

The Board has determined that the claim must be denied.  In 
this case, the veteran was not treated for, or diagnosed with 
a chronic eye disorder, to include any eye infection, during 
service.  Therefore, a chronic condition is not shown during 
service.  In addition, to the extent that the veteran may 
have defective visual acuity, under 38 C.F.R. § 3.303(c) 
(2006), congenital or developmental defects, to include 
refractive error of the eye, as such, are not diseases or 
injuries within the meaning of applicable legislation.  See 
also 38 C.F.R. § 4.9 (2005); Beno v. Principi, 3 Vet. App. 
439 (1992); M21-1, Part VI, 11.07(b).  Finally, there is no 
competent evidence to show that the veteran has a current eye 
disorder, other than refractive error.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claims, and that the claims must be denied.  

J.  Deviated nasal septum and chronic nasal obstruction.

The Board finds that the claim must be denied.  As an initial 
matter, the veteran's service medical records do not show 
that he sustained an injury to the nose or septum, or that he 
was treated for, or diagnosed with, residuals of a nose 
injury, to include deflection of the nasal septum.  Second, 
under 38 U.S.C.A. § 1110, it is essential that there be a 
current disability in order to establish service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, it 
does not appear that the veteran has residuals of a nose 
injury, or deflection of the nasal septum.  In this regard, 
on examination in August 2002, it was noted that the nasal 
septum was in the midline.  More recently, in March 2005, 
examination of the eyes, ears, nose and throat was reported 
as normal.  There was no diagnosis of residuals of a nose 
injury, or deflection of the nasal septum.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  Therefore, because the 
evidence fails to show any finding of deviated nasal septum 
and chronic nasal congestion, the claims must be denied.  Id.   

The Board has considered the veteran's contentions that he 
has residuals of a nose injury, to include defection of the 
nasal septum, as a result of his service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claims for service connection for 
deviated nasal septum and chronic nasal congestion must be 
denied.   

K.  Dental pulpitis.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal (i.e., gum) disease will 
be considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) (2006).  
The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b) (2006).  

The March 1973 separation examination shows a diagnosis of 
dental caries, remedial; it shows that tooth #16 was missing.  
Under the section entitled, remarks and additional defects 
and diseases, the examiner wrote Dental Class 2, type 3.  The 
examiner did not report any severe tooth or gum trouble.  

The veteran does not claim, nor does the evidence otherwise 
show, that he sustained dental trauma in service.  VA 
regulations provide that mere treatment in service, e.g., 
bleeding gums, extracting teeth, abscesses etc., is not 
tantamount to "Class II(a)" dental trauma as this term is 
defined in 38 C.F.R. §§ 3.381 and 17.161 (and former 
§ 17.123(c)). See VAOPGCPREC 5-97 (Jan. 22, 1997; revised 
Feb. 25, 1997).  Therefore, the extraction of teeth in 
service by VA cannot be service connected for the purposes of 
compensation.  

The evidence also does not show, nor has the veteran alleged 
improper dental treatment in service; and even if the veteran 
had not received optimal dental treatment during active duty, 
he still would not be entitled to service connection, as such 
failure does not constitute service trauma under VAOPGCPREC 
5-97 (the term "service trauma" does not include the intended 
effects of treatment provided during the veteran's military 
service).  

In sum, the veteran is not entitled to service connection for 
a dental disorder for compensation purposes, as a matter of 
law.  When, as here, the law is dispositive of the claim, it 
should be denied because of lack of entitlement under the 
law.  This is analogous to Rule 12(b) (6) of the Federal 
Rules of Civil Procedure for failure to state a claim upon 
which relief can be granted.  See Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).  


IV.  Legal Analysis-Higher Evaluations.

Disability ratings are intended to compensate for reductions 
in earning capacity as a result of the specific disorder. The 
ratings are intended, as far as practicably can be 
determined, to compensate for the average impairment of 
earning capacity, resulting from the particular disability at 
issue, in civilian occupations.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  For a claim for an increased rating, the 
primary concern is normally the current level of disability.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim - a practice known 
as "staged rating."  After careful review of the evidentiary 
record, the Board concludes that the veteran's diabetes 
mellitus has not changed and a uniform evaluation is 
warranted.  

The veteran's statements describing the symptoms of his 
service-connected disorder are competent evidence.  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2007).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

A.  Diabetes mellitus, Type II.

The veteran's diabetes mellitus is rated 20 percent disabling 
effective from April 17, 2001.  This disorder was evaluated 
under VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.120, Diagnostic Codes (Code) 7913.  According to Code 
7913, a 20 percent evaluation is authorized when the diabetes 
requires insulin and restricted diet, or oral hypoglycemic 
agent and restricted diet.  A 40 percent evaluation is 
authorized when the diabetes requires insulin, restricted 
diet, and regulation of activities.  A 60 percent evaluation 
is authorized when the diabetes requires insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions which require one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Note (1) to Code 7913 
authorizes separate evaluations for complications of diabetes 
unless they are part of the criteria used to support a 100 
percent evaluation.  The veteran has made vague contentions 
that he should receive a 40 percent evaluation for his 
diabetes mellitus under the criteria at Code 7913.  

The evidence is clear that the veteran's diabetes mellitus 
requires the use of insulin and a restricted diet.  However, 
there is no evidence that medical professionals have 
regulated his activities.  Significantly, on the occasion of 
his most recent VA examination in March 2005, it was noted 
that the veteran was placed on medications for his diabetes 
as well as insulin; however, it was noted that he was not on 
a particular exercise program and he did not exercise 
regularly.  He saw his primary care provider every three 
months.  There is no evidence of episodes of ketoacidosis or 
hypoglycemic reactions that required hospitalizations or 
twice a month visits to a healthcare provider.  Moreover, 
there is no medical evidence that the veteran currently 
suffers with any type of complication from his diabetes.  The 
examiner noted that he had no diabetic retinopathy; and, 
while he did have erectile dysfunction characterized as weak 
erections, this condition began before his diagnosis of 
diabetes.  The examiner further noted that there was no 
evidence to suggest any specific circulation problems, and he 
veteran had no documented circulation problems.  

In light of the foregoing, the Board finds that there are no 
complications that would warrant an increased evaluation 
under Code 7913 or a separate evaluation under another 
diagnostic code.  While the veteran is competent to present 
evidence on symptomatology, he failed to describe how his 
activities have been regulated or restricted by his diabetes 
nor has he described any type of complications from his 
diabetes.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Based on the above evidence and analysis, the Board finds 
that the veteran's diabetes mellitus does not warrant an 
evaluation in excess of 20 percent disabling.  The 
preponderance of the evidence is against a higher evaluation.  
As the preponderance of the evidence is against a higher 
evaluation, the doctrine of reasonable doubt is not for 
further application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


B.  Minor depression in the left occiput.

The RO has rated the veteran's minor depression in the left 
occiput under DCs 5296 and 7804.  

Examination and treatment reports compiled during the 
relevant period fail to identify the presence of any skull 
loss.  As such, there is no basis for the rating of the 
disability in question under DC 5296 (2006).  In fact, in the 
October 1998 rating action, it was specifically noted that an 
evaluation of 10 percent was granted for scarring which was 
tender and painful on objective demonstration.  

The Board notes that, effective August 30, 2002, the 
schedular criteria for the evaluation of service-connected 
skin disorders (including scars) underwent revision.  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply, unless 
Congress or the Secretary provides otherwise, which is not 
the case here.  See VAOPGCPREC 3-2000 (April 10, 2000).  If 
the amendment is more favorable, the Board must apply that 
provision to rate the disability for periods after the 
effective date of the regulatory change, and apply the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  Id.  

In that regard, pursuant to those regulations in effect prior 
to August 30, 2002, a noncompensable evaluation is warranted 
where there is evidence of a slightly disfiguring scar or 
scars of the head, face, or neck.  A 10 percent evaluation is 
warranted where there is evidence of a moderately disfiguring 
scar or scars of the head, face, or neck.  A 10 percent 
evaluation is, likewise, warranted where there is evidence of 
superficial scars which are tender and/or painful on 
objective demonstration.  A 30 percent evaluation under the 
same regulations requires evidence of a severely disfiguring 
scar or scars of the head, face, or neck, in particular if 
there is a marked or unsightly deformity of the eyelids, 
lips, or auricles. 38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7804, 7805 (2001).  

Under those regulations which became effective August 30, 
2002, a 10 percent evaluation is warranted where there is 
evidence of one characteristic of disfigurement of the head, 
face, or neck.  VA characteristics of disfigurement, for the 
purposes of evaluation, being a scar 5 or more inches (13 or 
more centimeters) in length; a scar of at least 1/4 inch (0.6 
centimeters) wide at its widest part; surface contour of the 
scar elevated or depressed on palpation; a scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding 6 square inches (39 square centimeters); abnormal 
skin texture (irregular, atrophic, shiny, scaly, etc.) in an 
area exceeding 6 square inches (39 square centimeters); 
underlying soft tissue missing in an area exceeding 6 square 
inches (39 square centimeters); or skin indurated and 
inflexible in an area exceeding 6 square inches (39 square 
centimeters).  A 10 percent evaluation is, likewise, 
warranted where there is evidence of a painful superficial 
scar, a superficial scar being one not associated with 
underlying soft tissue damage.  In order to warrant a 30 
percent evaluation, there would need to be demonstrated 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or a paired set of features 
[i.e., the nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips] or, in the alternative, 2 or 3 
of the aforementioned characteristics of disfigurement.  38 
C.F.R. § 4.118, Diagnostic Codes 7800, 7804 (effective August 
30, 2002).  

As is clear from the above, the veteran's service-connected 
scar on the left occiput area is appropriately rated as 10 
percent disabling.  As noted above, at the time of a VA 
dermatologic examination in August 1998, there was no 
evidence of scar over the left occiput; however, there was an 
asymmetrical minor depression of the left occiput, 
approximately 3 mm in dept with moderate pain to palpation 
over the site.  There was also decreased sensation of the 
surrounding approximately 2 cm at the site.  

On subsequent VA examination in August 2002, the veteran 
reported continued intermittent pain over the left occiput 
region; and, on examination, there was slight tenderness over 
the left superior occiput region with barely noticeable minor 
depression.  The examiner noted that the scar was not 
visible.  In light of these findings, the Board finds that 
the scar on the skull, while painful to the touch, is not 
disfiguring.  That scar showed no evidence of any obvious 
deformity, or of ulceration, and was not repugnant.  Under 
the circumstances, and absent evidence of moderate or severe 
disfiguration, marked or unsightly deformity, or 
visible/palpable tissue loss, an increased rating is not 
warranted.  

In conclusion, the evidence of record reflects a disability 
picture commensurate with the currently assigned 10 percent 
rating for the minor depression in the left occiput.  There 
is no basis for an increased rating under the applicable 
schedular criteria, either in their current form or as they 
existed prior to August 30, 2002.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54- 56 (1990).  


ORDER

Service connection for chronic neuritis, tremors, cross-
legged palsy and peripheral neuropathy, secondary to Agent 
Orange exposure, is denied.  

Service connection for mycosis of the toenails is denied.  

Service connection for hypertension is denied.  

Service connection for chronic medial degenerative sclerosis 
of the spine is denied.  

Service connection for arthritis is denied.  

Service connection for infertility is denied.  

Service connection for amebiasis is denied.

Service connection for chronic abdominal pain is denied.

Service connection for chronic eye infection is denied.

Service connection for residuals of eye trauma.  

Service connection for deviated nasal septum.  

Service connection for chronic nasal congestion is denied.  

Service connection for dental pulpitis.  

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus is denied.  

Entitlement to an evaluation in excess of 10 percent for 
minor depression in the left occiput is denied.  


REMAND

As discussed above, pursuant to the VCAA, VA first has a duty 
to notify the veteran and the accredited representative of 
any information and evidence necessary to substantiate 
his/her claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b)).  Furthermore, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(c).  

A.  S/C for chloracne and dermatitis.

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of a disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  

For the following reasons, the Board finds that the instant 
matter should be remanded for a VA medical examination 
pursuant to 38 C.F.R. § 3.159(c) (4).  

The medical records currently associated with the claims file 
indicate that the veteran suffers from various skin disorders 
including chloracne, seborrheic dermatitis, acne vulgaris, 
and acanthosis nigricans.  

Service medical records are negative for any complaint or 
treatment of a skin condition.  However, the veteran served 
on active duty from June 1969 to April 1973.  He served in 
Vietnam.  Thus, exposure to Agent Orange is presumed.  See 38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  Service connection has been denied for all of the 
veteran's skin disorders.  It is not clear from the competent 
medical evidence whether or not the veteran currently has 
chloracne, or whether his current skin problems are otherwise 
related to active service.  None of the medical records 
currently associated with the veteran's VA claims folder 
offer an opinion as to a possible causal relationship between 
the veteran's current skin disorders and any incident of 
service, including his presumed exposure to herbicides.  

The Court has held that when the medical evidence of record 
is insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, the 
Board concludes that it must remand the case for the veteran 
to be accorded a VA medical examination in order to determine 
the current nature and etiology of his skin disorders.  See 
38 C.F.R. § 3.159(c) (4).  


B.  S/C for rhinitis, chronic bronchitis, and chronic 
hemoptysis.

The service medical records show that the veteran was seen on 
December 30, 1971 with complaints of pain on the left side of 
the chest; he reported coughing up bloody mucous.  A chest x-
ray was reported to be normal.  The impression was post nasal 
discharge secondary to dry weather and high altitude.  

A December 1994 VA progress note reflects a diagnostic 
impression of bronchitis.  An Agent Orange examination 
report, dated July 30, 1996, reflects an assessment of 
history of bronchitis.  A January 14, 1997 VA progress note 
reflects a diagnosis of bronchiestasis.  A treatment report, 
dated in May 1998, noted that the veteran was being followed 
for hemoptysis.  During an evaluation on November 26, 2004 to 
establish care with a VA clinic; it was noted that the 
veteran was advised by his physician to move up to the 
Pacific Northwest, secondary to his chronic bronchitis.  He 
was diagnosed with allergic rhinitis.  

It is unclear whether any current respiratory disorders were 
incurred in service or related to disease of service origin.  
Thus, the Board finds that VA examination is necessary to 
determine the etiology of the claimed disabilities.  

As the medical evidence is inconclusive regarding the nature 
and etiology of any current lung disease, this case must be 
remanded for a VA compensation examination to evaluate the 
veteran and provide a competent medical opinion regarding the 
existence and etiology of the any current lung disorder.  38 
U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4); see Myers v. 
Brown, 5 Vet. App. 3, 4-5 (1993); Duenas v. Principi, 18 Vet. 
App. 512, 518 (2004) (The duty to assist requires VA to 
obtain a medical opinion as to the relationship between an 
in-service event, injury, or symptomatology and a current 
disability.); Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (The Board cannot base its decisions on its own 
unsubstantiated medical opinion.)  

In light of the above discussion, it is opinion of the Board 
that contemporaneous and thorough VA examination would be of 
assistance to the Board in clarifying the nature and etiology 
of the disabilities that are the subject of this appeal.  
See, Littke v. Derwinski, 1 Vet. App. 90 (1990).  

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following 
actions:


1.  The RO should schedule the veteran 
for a VA medical examination to determine 
the current diagnosis or diagnoses of any 
skin disability present and whether any 
skin disability was incurred in or 
aggravated by active service.  For each 
diagnosis made, the examiner should 
indicate whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
skin disability was incurred in or 
aggravated by service.  

In addition, upon review of the veteran's 
claims file, the examiner should also 
determine whether it is at least as 
likely as not that the veteran's 
diagnosed skin disabilities could be 
categorized as one of the disabilities 
under 38 C.F.R. § 3.309(e) (2006), 
including chloracne (or any other form of 
acneform disease consistent with 
chloracne) or porphyria cutanea tarda.  
The claims folder and a copy of the 
REMAND should be made available to the 
examiner for review.  If the examiner 
cannot provide the requested opinions 
without resorting to speculation, it 
should be so stated.  

2.  The veteran should also be afforded a 
VA respiratory examination to determine 
the nature and etiology of his 
respiratory disorder or disorders.  The 
claims folder must be made available to 
the VA examiner.  All necessary testing 
should be done and the examiner should 
review the results of any testing prior 
to completion of the examination report.  
The examiner should first indicate what 
respiratory, if any, chronic disorder or 
disorders the veteran currently has.  
Then, as to any identified respiratory 
disorder, the examiner should indicate 
whether it is at least as likely as not 
that the disorder is related to service.  
This opinion should discuss the veteran's 
in-service episode of left sided chest 
pain with bloody mucous.  If no opinion 
can be rendered, an explanation should be 
set forth discussing why a response is 
not possible or feasible.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he receives further 
notice.  The purposes of this REMAND are to further develop 
the record and to the accord the veteran due process of law.  
By this remand, the Board does not intimate any opinion, 
either factual or legal, as to the ultimate disposition 
warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


